tcmemo_2008_253 united_states tax_court william c wyatt and lisa m wyatt petitioners v commissioner of internal revenue respondent docket no filed date robert j stientjes for petitioners michael w bitner for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies addition_to_tax and penalty with respect to petitioners’ federal income taxes year deficiency dollar_figure big_number big_number addition_to_tax and penalty sec_6651 sec_6662 -- -- dollar_figure -- -- -- dollar_figure -- after concessions by petitioners these issues remain for decision whether petitioners are entitled to a theft_loss deduction for whether petitioners are liable for the sec_6651 addition_to_tax for and whether petitioners are liable for the sec_6662 accuracy-related_penalty for findings_of_fact the parties have stipulated some facts which are so found when they petitioned the court petitioners resided in maryland from through early anderson ark associates anderson ark marketed and sold investment programs anderson ark with over big_number clients was based in costa rica had administrative offices in hoodsport washington and maintained a presence in four other countries in date petitioners learned about anderson ark from a friend who claimed to have made money from anderson ark investments after attending a promotional meeting in hickory unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar north carolina and learning about purported financial planning opportunities and reputed tax advantages william c wyatt petitioner husband decided to invest with anderson ark one program sold by anderson ark was called the look back program this program offered investors the opportunity to participate in purported joint ventures with anderson ark entities including macro media advertising l l c macro media which was purportedly engaged in the advertising of books electronic media and audiotapes one of the publications that macro media proposed to distribute was a book entitled 21st century tax strategies and structures by tara lagrand and gary kuzel the business ventures were purportedly to be financed in large part by loans from la maquina blanca s a a costa rican entity that anderson ark controlled as it turned out the loans were nonexistent another anderson ark investment program the loan four program also known as the factoring program was marketed as a short-term investment that would yield large returns this program was later revealed to be a pyramid scheme petitioners allege that between april and date they made six payments to anderson ark totaling dollar_figure for investments in the look back program and the loan four program it was apparently not until date however that petitioner husband effected his investment in the look back program by forming a partnership called wilwyatt joint_venture wilwyatt with macro media the purported partnership_agreement indicates that petitioner husband received a 95-percent interest in wilwyatt in return for a dollar_figure payment as part of petitioner husband’s participation in the look back program the loan four program or both anderson ark formed an entity in costa rica called acuerta com s a with petitioner husband as its owner acuerta com s a or some other anderson ark affiliate provided petitioners with one or more visa debit cards with which they could withdraw funds at automatic teller machines in the united_states between date and date petitioners withdrew at least dollar_figure from their investments with anderson ark on date the u s district_court for the district of massachusetts issued arrest warrants with respect to several principals of anderson ark the anderson ark defendants on date u s law enforcement officials and costa rican authorities raided anderson ark’s offices in santa ana costa rica on that same day u s law enforcement officials raided anderson ark domestic locations the copy of the purported partnership_agreement in the record is signed only by petitioner husband petitioners characterize the dollar_figure payment as a loan fee for a loan to finance their initial investment in wilwyatt included in the record is a copy of an undated promissory note signed only by petitioner husband indicating a dollar_figure 10-year loan to wilwyatt from la maquina blanca s a to be funded upon payment of dollar_figure in fees following their indictment on date in the anderson ark defendants were convicted in the u s district_court for the eastern district of california on charges of money laundering and or conspiracy to commit money laundering see 371_f3d_606 9th cir also in the same anderson ark defendants and two other anderson ark principals hereafter collectively referred to as the anderson ark defendants were indicted in the u s district_court for the western district of washington in the anderson ark defendants were convicted in the washington district_court on charges of conspiracy to defraud the united_states mail fraud wire fraud money laundering and aiding and assisting the filing of false tax returns with respect to their participation in anderson ark as well as counts of wire and mail fraud for defrauding anderson ark clients of over dollar_figure million in fees for the nonexistent loans associated with the look back program in addition one of the principals keith anderson was convicted of defrauding anderson ark clients of dollar_figure million with respect to their investments in the loan four program petitioners’ federal_income_tax return was due after an extension on date petitioners did not file their return until date the return was prepared by tara lagrand lagrand a certified_public_accountant who was affiliated with anderson ark and coauthored the aforementioned 21st century tax strategies and structures lagrand also prepared petitioners’ federal_income_tax return which she signed on date lagrand was later incarcerated for her involvement in anderson ark on their return petitioners claimed a dollar_figure loss from wilwyatt and resulting net_operating_loss carrybacks to and and a carryforward to petitioners claimed no theft_loss from their anderson ark investments with respect to any of these years in the notice_of_deficiency respondent disallowed the purported wilwyatt loss_carrybacks and carryforwards primarily on the grounds that petitioners had failed to establish that they had basis in wilwyatt the petition assigns error to this determination in an amendment to their petition petitioners claim a dollar_figure theft_loss deduction for with respect to their anderson ark investments opinion petitioners concede that respondent properly disallowed the dollar_figure passthrough loss from wilwyatt and the related carrybacks and carryforwards the primary issue for decision i sec_3 on brief petitioners claim that they are entitled to theft_loss deductions totaling dollar_figure we deem petitioners to have conceded that they are entitled to no greater theft_loss deduction whether petitioners are entitled to a theft_loss deduction as claimed in their amendment to petition i evidentiary issue before trial the parties stipulated certain facts and exhibits including petitioners’ exhibits 17-p and 22-p exhibit 17-p is a u s department of justice press release dated date this press release discusses the convictions of six individuals associated with anderson ark in the stipulation of facts petitioners reserved objections to this exhibit on the ground that it constitutes hearsay except for select portions of which petitioner asserts are admissible as an exception to the hearsay rules at trial petitioners’ counsel did not seek to withdraw this exhibit but requested that only certain sentences and sentence fragments should come into evidence as admissions of a party opponent and that everything else should be stricken from the record exhibit 22-p is a grand jury indictment case no 02-cr- in the u s district_court for the western district of washington against specified individuals associated with anderson ark it contains paragraph sec_1 through in the stipulation of facts petitioner reserved a hearsay objection to paragraph sec_28 through on the grounds that those paragraphs and only in the stipulations respondent also reserved an objection to exhibit 17-p on the grounds of hearsay but withdrew the objection at trial those paragraphs did not constitute admissions of a party opponent the court overruled petitioners’ objections to exhibits 17-p and 22-p on brief petitioners renew their objections to these exhibits the exhibit numbers indicate that these stipulated exhibits were offered by petitioners see rule b petitioners have offered no explanation as to why they have chosen to offer as their own exhibits documents in a form they find objectionable cf 529_us_753 generally a party introducing evidence cannot complain on appeal that the evidence was erroneously admitted in any event the court has not relied upon for their truth the portions of the exhibits to which petitioners object ii burden_of_proof in general_deductions are a matter of legislative grace 503_us_79 taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs the records must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra pincite petitioners have the burden of proving they are entitled to the claimed deduction see rule a 290_us_111 petitioners argue that pursuant to sec_7491 the burden_of_proof should shift to respondent sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer the secretary shall have the burden_of_proof with respect to such issue this burden-shifting provision is inapplicable unless the taxpayer has among other things complied with all requirements under the code to substantiate any item and unless the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 and b the taxpayer has the burden of establishing that all the requirements of sec_7491 have been met higbee v commissioner supra pincite petitioners did not cooperate with respondent’s reasonable requests for witnesses information documents meetings and interviews as required by sec_7491 because of petitioners’ failure to cooperate in pretrial proceedings the court granted respondent’s rule c motion to compel responses to respondent’s interrogatories and his rule f motion_to_compel_stipulation moreover petitioners have failed to produce credible_evidence in that as discussed with more particularity infra they have failed to produce evidence of such quality that after critical analysis we would find it sufficient upon which to base a decision on the issue if no contrary evidence were submitted see higbee v commissioner supra pincite quoting h conf rept pincite 1998_3_cb_747 finally petitioners were required to keep records sufficient to establish whether they are liable for tax see sec_6001 sec_1_6001-1 income_tax regs petitioners have produced only fragmentary records as evidence of their investments in anderson ark-related programs petitioners have not alleged or shown that they have maintained all records required under sec_6001 and the regulations thereunder petitioners have not shown that sec_7491 applies to shift the burden_of_proof to respondent and the burden_of_proof remains on petitioners iii theft_loss deduction sec_165 generally allows a deduction for uncompensated losses resulting from theft for the year in which the taxpayer discovers the loss sec_165 c e petitioners claim to have made the following payments to anderson ark for investment purposes date total amount dollar_figure big_number big_number big_number big_number big_number big_number petitioners concede that they withdrew dollar_figure from anderson ark between date and date they claim that the amount of the purported theft consists of their dollar_figure of alleged total investments less their dollar_figure of withdrawals or dollar_figure respondent contends that petitioners’ total investments in anderson ark were less than the dollar_figure of their withdrawals which respondent suggests were likely to have included earnings on their investments we need not resolve that issue for even if we were to assume for purposes of argument that petitioners’ investments in anderson ark equaled at least the dollar_figure that they withdrew petitioners have failed to substantiate any additional_amount of investment and consequently have failed to show that they suffered a loss in particular other than petitioner husband’s vague and self-serving testimony there is no evidence in the record of the dollar_figure and dollar_figure investments that allegedly were made on august and respectively this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 see also ganas v commissioner tcmemo_1990_143 affd without published opinion 943_f2d_1317 11th cir similarly petitioners have failed to substantiate the dollar_figure investment that they claim to have made on date attempting to substantiate this investment petitioners rely primarily on a photocopy of a facsimile document captioned wire disbursement inquiry which shows a dollar_figure early distribution from petitioner husband’s ira to key services corporation in albany new york for the benefit of petitioner husband the parties have stipulated that these funds were deposited into an account held by denarius financial group at keybank petitioner husband testified that this was the wire transfer one of the wire transfers that i used to move my money to anderson’s ark petitioner husband also testified however that he did not know how the funds went from denarius financial group to anderson ark in costa rica the record does not establish and petitioners have not explained the relationship if any between denarius financial group and anderson ark petitioners have not shown by competent evidence that the dollar_figure was ever invested in anderson ark because petitioners have failed to substantiate dollar_figure of their alleged dollar_figure investment in anderson ark we need not consider the evidence supporting the remaining dollar_figure of alleged investment inasmuch as this amount is less than the dollar_figure that petitioners admit having withdrawn from anderson ark moreover because of the fragmentary nature of petitioners’ records we have no great confidence that the amount that petitioners withdrew was not greater than they have admitted because petitioners have failed to show that they invested more with anderson ark than they withdrew they have failed to establish the existence or amount of any loss nor have they presented sufficient evidence to establish a rational basis for estimating any such loss see 39_f2d_540 2d cir hossbach v commissioner tcmemo_1981_291 moreover the record does not support a finding that if a theft_loss did occur petitioners sustained it in a theft_loss is treated as sustained during the taxable_year in which the taxpayer discovers the loss sec_165 the regulations provide that if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery then no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs whether a reasonable_prospect_of_recovery exists with respect to loss reimbursement claim is a question of fact to be determined upon an examination of all facts and circumstances sec_1_165-1 income_tax regs a reasonable_prospect_of_recovery exists when the taxpayer has bona_fide claims for recoupment from third parties or otherwise and when there is a substantial possibility that such claims will be decided in his favor 61_tc_795 affd 521_f2d_786 4th cir the loss deduction need not be postponed however if the potential for success of a claim is remote or nebulous id the determination as to whether there is a reasonable_prospect_of_recovery is based primarily on objective factors the taxpayer’s subjective belief may also be considered but it is not the sole or controlling criterion id see 128_f3d_1410 10th cir affg tcmemo_1995_342 petitioners have failed to establish that they had no reasonable_prospect_of_recovery at the end of petitioner husband testified that in weekly telephone calls with anderson ark representatives before date he was told that anderson ark would be vindicated because everything they did was legal he testified that he later participated in several conference calls with other investors and attorneys in costa rica who were trying to form a group of former anderson ark investors to fund a lawsuit he testified that he declined to retain an attorney because i’d thrown enough money down there and i didn’t think that it would be profitable to go any further with it and because nobody really knew where the money was other than this uncorroborated testimony there is no evidence that petitioners had no reasonable prospect for recovery in of amounts allegedly invested with anderson ark and not already withdrawn other than allegedly participating in some conference calls petitioners apparently made no efforts to recover the sizeable amounts they now claim to have been stolen tellingly petitioners retained lagrand their anderson ark-affiliated planner who coauthored the book that was implicated in petitioners’ alleged fleecing by anderson ark to prepare not only their return claiming significant pass-through losses from wilwyatt but also their federal_income_tax return which was prepared in date ie the year after petitioners allegedly discovered the theft it seems to us implausible that in petitioners would have simply abandoned any efforts to recover over dollar_figure in funds allegedly stolen by anderson ark and yet would have continued as late as date to rely upon lagrand to prepare their tax returns on reply brief petitioners attempt to minimize the significance of their continued involvement with tara lagrand stating lagrand was not responsible for the theft of the money petitioners do not blame lagrand for the theft of the money and simply chose to continue using her certified public accounting services after the discovery of the theft by the principals of anderson’s ark inconsistently in their pretrial memorandum petitioners state that after lagrand prepared their return they learned that the accountant was in league with continued in the first half of several anderson ark defendants had been arrested and indicted petitioner husband was apparently aware of these legal difficulties whether he chose to believe as he had been told that anderson ark ultimately would be vindicated or whether he was indifferent to anderson ark’s legal problems because he had already withdrawn all or most of the funds he had invested with anderson ark or whether he made a calculated decision to continue relying on lagrand’s services in hopes of realizing the bogus tax losses from his anderson ark investments the result is the same petitioners have failed to establish that it was reasonably certain at the end of that they would not recover their alleged anderson ark losses iv addition_to_tax and penalty sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent id unless otherwise provided the commissioner has the burden of production with respect to this addition_to_tax sec_7491 petitioners’ federal_income_tax return was due on date under an extension of time to file their return continued the investment managers who defrauded petitioners the parties have stipulated that the irs received petitioners’ tax_return on date respondent has met his burden of production pursuant to sec_7491 the addition_to_tax under sec_6651 shall not apply if it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioners bear the burden of proving that their failure to timely file was due to reasonable_cause and not to willful neglect see higbee v commissioner t c pincite petitioners argue that they failed to file their return on time because lagrand falsely informed petitioners that she had filed a second request for extension of time to file their federal_income_tax return and that the due_date would be validly extended from date until date a taxpayer has however a personal and nondelegable duty to file a timely return reliance on a bookkeeper or accountant does not provide reasonable_cause for an untimely filing 469_us_241 sparkman v commissioner tcmemo_2005_136 affd 509_f3d_1149 9th cir petitioners have not established reasonable_cause for their late filing petitioners are liable for the sec_6651 addition_to_tax pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement of tax a substantial_understatement of tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 on their income_tax return petitioners claimed a dollar_figure loss which they now concede to have been erroneous resulting in a dollar_figure deficiency respondent has met his burden of production with respect to the accuracy-related_penalty no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 whether a taxpayer acted in good_faith depends upon the facts and circumstances of each case sec_1_6664-4 income_tax regs reliance in good_faith on the advice of a qualified adviser may constitute reasonable_cause id reliance may be unreasonable if the taxpayer knows or should have known that the adviser has an inherent conflict of interest 115_tc_43 affd 299_f3d_221 3d cir rogers v commissioner tcmemo_2005_248 petitioners did not obtain independent advice or look beyond their anderson ark-affiliated accountant lagrand in claiming a dollar_figure tax loss from wilwyatt which they now concede to have been erroneous and for which they offer no substantive justification as far as the record reveals petitioners took no steps to verify that lagrand had sufficient expertise or was sufficiently independent of anderson ark to justify their reliance lagrand did not testify at trial and the specific nature of her advice to petitioners is unclear we conclude that petitioners did not make a good_faith effort to determine their tax_liability that it was not reasonable for them to rely on lagrand and that they are liable for the sec_6662 penalty for substantial_understatement of their tax_liability to reflect the foregoing and concessions by petitioners decision will be entered for respondent
